Sharpstein, J.
I concur in the judgment, but on the question of the right of the plaintiff to commence and maintain this action, I think that when he introduced an order of the court appointing him assignee, he established prima facie hiS *548right to bring the action, and that it then devolved on the defendant, if he challenged the validity of said appointment, to show that it was invalid.
The law requires that a copy of the order declaring a petitioner insolvent, etc., shall immediately be published by the clerk in a newspaper as often as it is printed before the meeting of creditors, but it does not provide in what mode the proof that such order of publication has been complied with shall be made. I think we ought to presume in such a case that the court, before making the appointment, was satisfied that due publication had been had, and as the act is silent as to the mode of proving that fact, the court was authorized to require it to be proved in such manner as it might prescribe, and that it was not necessary that the record should show that such proof had been made. In any event, the publication is required to be made in the interest of creditors, and until one of them complains of a want of sufficient publication, it is unnecessary to decide whether this question could be raised in a collateral proceeding by any one.
McKee, J., concurred.